*291Concurring Opinion by
President Judge Crumlish, Jr. :
I concur in tlie result .of this case because it reflects the law as it now stand's. The legislation in this area, however, is in serious need of revision. The statute should be more .suecintly worded to clearly delineate the specific instances where liability may be imposed. The current statute contains too many gray areas which give rise to cumbersome and time-consuming litigation. This case presents one area still currently protected that the General Assembly should seriously consider adding as an exception.